Citation Nr: 1137412	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from May 1948 to May 1949. 

This case initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  
 
The Veteran was afforded a Travel Board hearing before an Acting Veterans Law Judge at the RO in Oakland, California in July 2010.  The Veteran was notified, by a letter issued in August 2011, that he was entitled to another Broad hearing because the Acting Veterans Law Judge who conducted the 2010 hearing was no longer available to participate in the decision on appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that he should respond to the letter within 30 days if he wished to request another hearing.  That 30-day period has elapsed without a response from the Veteran.  Appellate review may proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran has been granted service connection for residuals of gunshot wounds affecting several fingers, and the scars related to those injuries, and the service-connected disabilities, considered together, are evaluated as 50 percent disabling.  

2.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment, on a schedular or extraschedular basis.



CONCLUSIONS OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, and the implementing regulations, impose obligations on VA to provide claimants with certain notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and, 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

Duty to Notify

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The notification obligation in this case was met through letters issued by the RO to the Veteran dated in May 2006, September 2008, November 2008, April 2009 and September 2010.  Prior to the initial adjudication of the Veteran's claim, the May 2006 letter advised him of the criteria for an award of TDIU, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, and advised him as well of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2006 letter informed the Veteran of the criteria for an increased evaluation and of evidence and information necessary to establish an effective date for the increased benefit, if granted.  Dingess/Hartman, supra. 

Thereafter, the September 2008, April 2009, and September 2010 notices again advised the Veteran of the evidence required for an increased evaluation and of the information necessary to establish an effective date for the increased benefit, if granted.  

The Board finds that these communications advised the Veteran of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

Duty to assist

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The Veteran has been afforded an opportunity to identify employers, employment history, and his reasons for leaving employment.  As noted above, the Veteran testified before the Board in July 2010, and a transcript of his hearing testimony is associated with the claims files.  

The Veteran was afforded VA examinations in 2008 and 2010.  The proffered opinions regarding the Veteran's employability were based on an interview with the Veteran, a review of the record, and a full examination.  The examiner who provided the November 2010 opinion offered a clear conclusion with supporting data and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).


In compliance with the March 2011 Board Remand, the Director, Compensation Service, considered the claim for TDIU on a extra-schedular basis under 38 C.F.R. § 4.16(b).  The Board finds there has been substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  The Merits of the Claim

The Veteran contends that his service-connected disabilities affecting his hands render him unemployable.  

Governing Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Schedular Basis 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011). 

The Veteran has been awarded service connection for the residuals of a gunshot wound of the right index finger, evaluated as 10 percent disabling, for the residuals of a gunshot wound of the left index finger, evaluated as 10 percent disabling, for a gunshot wound scar of the right index finger, evaluated as 10 percent disabling, for a gunshot wound scar of the left index finger, evaluated as 10 percent disabling, for the residuals of a gunshot wound of the right middle finger, evaluated as 10 percent disabling.  In combination, the Veteran's service-connected disabilities are considered 50 percent disabling, as computed under 38 C.F.R. § 4.25.  Accordingly, as the service-connected disabilities are not ratable at 60 percent or more, he does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2011). 

Extraschedular Basis 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, the Board referred the Veteran's claim for TDIU to the Director of the Compensation and Pension (C&P) Service for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b). 

During the November 2010 VA examination, it was noted that the Veteran retired in 2005, due to age and duration of work.  On the May 31, 2006 VA Form 21-8940, the Veteran reported that he worked as a clerk at Wal-Mart from June 1985 to May 2005.  The VA Form 21-4192 from Wal-Mart, dated July 3, 2006, revealed that the Veteran worked an average of 20 hours per week from 2002 to 2005.  The reason for leaving Wal-Mart was documented as retirement.  The form also indicated that the Veteran was not receiving any form of retirement payments from Wal-Mart.  

During his July 2010 Board hearing, the Veteran stated that he worked at Wal-Mart as a greeter for eight and one half years prior to quitting.  He also noted that he had worked for the Civil Service for 12 years prior to that, from which he retired due to medical problems associated with his back.  The Veteran reported additional work experience, to include truck driver, a car hop, a cement truck driver, in an ammunitions plant, and as an air condition/refrigeration mechanic.  

At the time of his November 2010 VA examination, the Veteran testified that the service-connected disabilities of his left hand made it difficult for him to use his left hand for activities of daily living.  He sometimes, but not always, required assistance with buttons and zippers.  He was unable to write clearly.  The VA examiner concluded that the limitations due to the service-connected injures were stable.  In addition, the Veteran had degenerative joint disease of the hands, primarily affecting the thumbs bilaterally.  Finally, the VA examiner opined that the Veteran's service-connected disabilities limited his employability due to limitation in movement in the hands.  The examination report also reflected that the Veteran has musculoskeletal disabilities which required him to use a walker.  

The central inquiry in a TDIU claim is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Board finds that the November 2010 VA examiner's conclusion is entirely consistent with the Veteran's 2006 allegation that he is unable to work as a clerk at Wal-Mart, because he was unable to write or use a computer.  However, the 2005 statement from Wal-Mart reflects that the Veteran last worked as a Garden Center greeter.  The statement does not indicate that the Veteran was working as a clerk when he left employment at Wal-Mart.  Clearly, this type of employment was not limited by the Veteran's service-connected hand disabilities.

In May 2011, the Director of the C&P Service reviewed the Veteran's service-connected disabilities, the November 2010 VA examination report, the Veteran's work history, and the medical evidence regarding the service-connected disabilities.  The Director noted that the medical evidence revealed no surgical procedure, hospitalizations, or incapacitating episodes due to residuals of gunshot wounds to three fingers on the right hand and one finger on the left hand.  

The Director held that the evidence did not disclose that previous employment was discontinued due to service-connected disabilities, and concluded that the service-connected limitations of the hands did not prevent the Veteran from engaging in all types of work-related activities.  Accordingly, it was determined that entitlement to TDIU on an extraschedular basis was not established.  

The Board finds that the review by the Director included a full statement as to the Veteran's service-connected disabilities.  The Director did not discuss all of the Veteran's educational and vocational attainments since his service discharge in May 1949, but did discuss the Veteran's most relevant and recent employment history, which reflects that the Veteran was employed until age 75, working the most recent eight years at Wal-Mart, and that the Veteran left a prior position because of a back disorder.  The clinical records and history of employment provided by the Veteran reflect numerous notations that the Veteran left employment as a civilian employee of the Department of the Army at an arsenal as a result of a back disorder, although there are various dates provided for his termination of that employment, and some discrepancies as to what employment the Veteran had in the years immediately prior to his job at Wal-Mart.  

The Director's determination that the Veteran did not leave his job at Wal-Mart as a result of his service-connected hand disabilities is well-supported by the evidence of record, which reflects that the Veteran experienced a back injury in 2000 when pushing carts while working at Wal-Mart.  He underwent diagnostic testing, which revealed spinal stenosis, and underwent physical therapy.  The Veteran also expressed concern that back pain would limit his ability to play golf and pursue other hobbies.  The Board finds that this evidence establishes that the Veteran's service-connected disabilities of the hands did not preclude employment in capacities not requiring use of the hands for writing, typing, or gripping.

Clinical records dated in 2006, in the year following his termination of employment at Wal-Mart, reflect that the Veteran primarily sought treatment for numbness, pain, and giving way of the lower extremities and for diabetes.  In November 2008, the Veteran sought cardiology evaluation after experiencing chest pain while working in the garden.  The evaluation specifically states that the Veteran was using a hoe in the garden when he noticed the chest pain.  This evidence, like the evidence prior to the Veteran's termination of his employment, reflects capabilities to perform work-like activities not limited by the service-connected disabilities of some fingers on the right hand and the left index finger.  

Considering the above evidence, the Board does not find that the Veteran's service-connected hand disabilities causes interference with employment which is sufficient to warrant referral for consideration of an extraschedular rating.  However, there is no evidence of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extraschedular rating such as frequent hospitalizations. 

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU, on a schedular and extraschedular basis.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, on a schedular and extraschedular basis, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


